PER CURIAM.
A jury in the Hamilton Common Pleas found the issues in favor of Viola Emery against the Industrial Commission but in rendering the verdict did not assess the amount due Emery from the commission.
The court accepted the verdict and rendered judgment thereon and decreed the amount based on the decedent’s weekly earnings, minor children and upon her dependency.
The Commission prosecuted error to the judgment, challenging the' court’s right to make the finding for the award as it did.
The Court of Appeals held:
1. In a similar case where the court instructed the jury to leave out the amount of the award, saying that it would make the award, it was reversed by this Court of Appeals.
2. Section 1469-90 GC. provides that if “a jury is demanded it shall determine the right of the claimant; and if found in his favor, shall fix his compensation.....’’
3. The court in assuming the power to fix the compensation, and depriving the jury of that prerogative committed reversible error.
Judgment reversed and cause remanded.
(Buchwalter, PJ., Hamilton and Cushing, JJ., concur.)